On Petition eor. Rehearing.
Baker, J.
An extended examination of the record confirms the conclusion that the judgment is right. Nothing needs to be added to the matters covered by the opinion. Appellant contends, however, that there is reversible error in assignments not passed upon.
The testimony concerning the conversation with Stern-berg, mentioned in the opinion, is objected to. In view of evidence that Sternberg engaged appellee to work for appellant and kept his time, the declaration- was- made when and regarding a matter in which Sternberg stood for appellant. Pennsylvania Co. v. Nations,, 111 Ind. 203.
Parks was called for appellee to prove that the reputation of Dr. Higgins for sobriety was bad in Peru and along the line of appellant’s road among the employes. This was competent only for the purpose of bringing home to appellant notice -of Higgins’s unfitness to remain in charge of the hospital. On cross-examination appellant sought to show that *133the witness’s knowledge of the subject-matter was limited to one branch of appellant’s road. On reexamination witness stated thát he had talked with two men on the main-line. Then followed: “You say Higgins was talked about? Yes, sir. You may state whether or not the conversation between you and the two men related to securing the removal of Dr. Higgins from the hospital? Yes, sir, it did.” As appellant had refrained from asking for conversations, it would not have been permissible for appellee to bring them out. But no conversation was detailed. The reexamination was dn reeted merely to showing that the subject-matter of the conversation was supportive of the direct examination. In conversations of this nature it is not the person’s “general reputation” that is talked of, but rather his fitness, his habits, his characteristics, from which flows his general reputation. To have failed to elicit that the subject of the conversation with the main-line men related to matter that might affect Higgins’s reputation would have left the reexamination irrelevant.
Whitman testified to Higgins’s treatment of his broken arm on September 25, 1893, at the hospital. Appellee was under Higgins’s care from August 5th to October 9th. A third amputation of appellee’s leg, in December, 1893, was charged in the complaint to be due to Higgins’s neglect down to and including October 9 th. There being evidence in support of the charge, the testimony of Whitman was admissible on the question of notice to appellant of Higgins’s incompentency.
Appellant complains of the form of numerous interrogatories on the ground that facts are assumed therein. Fifty or more were submitted by each party. In both sets questions are asked on the basis of facts previously embraced. This method seems to be practically unavoidable; and the court, far from abusing its discretion in controlling the interrogatories to be submitted, appears to have been *134careful that all questions of fact should he fairly presented.
The rulings on giving, refusing and modifying instructions, so far as the particular case was concerned, accord with the principles laid down in the opinion. Appellant insists, however, that the court erred in refusing its fifty-fifth request: “If upon any material fact in the complaint the weight of evidence is with the defendant or equally balanced between plaintiff and defendant, then in such case such fact is not proved by the preponderance of evidence and the finding of the jury as to such fact should be for the defendant.” If, as counsel assert, this request was not covered by any instruction given to the jury, the omission would be fatal. But an examination of the record discloses that the court in its fifth instruction gave the very charge requested by appellant.
Appellee lost his foot by his own fault. But we cannot say, under the evidence, that for the suffering and injury consequent upon the second and third amputations the jury awarded excessive damages. Petition overruled.